SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 Response to Amendment
Applicant's amendments to the claims overcome the finality of the rejection of the last Office action. Therefore, the finality of that action is withdrawn, and a Notice of Allowance (NOA) is issued herewith.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-13 directed to a method non-elected without traverse.  Accordingly, claims 6-13 have been cancelled.
EXAMINER'S AMENDMENT
In the claims:
A.	Cancel claims 6-13.

Claim Status
Claims 1, 3, 5, 14-16, 18, 20 and 21 are currently pending.

Allowable Subject Matter
Claims 1, 3, 5, 14-16, 18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a bottom electrode structure having an uppermost portion of a first dimension and composed of an upper conductive material, wherein the uppermost portion of the bottom electrode structure has an uneven uppermost surface, the bottom electrode structure including the uppermost portion is entirely embedded in a dielectric capping layer that is located on an interconnect level comprising an electrically conductive structure embedded in an interconnect dielectric material layer, and wherein the bottom electrode structure has a bottommost surface that is entirely in direct physical contact with the electrically conductive structure; (and) oxidized metal particles of the upper conductive material located on an outermost
sidewall of the MTJ pillar, in combination with the additionally claimed features.

	In Re claims 3 and 5, they are allowed due to their dependence from claim 1.

B.	Re claim 14, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a first bottom electrode structure having an uppermost portion of a first dimension and composed of an upper conductive material, wherein the uppermost portion of the bottom electrode structure has an uneven uppermost surface, the bottom electrode structure including the uppermost portion is entirely embedded in a dielectric capping layer that is located on an interconnect level comprising an electrically conductive structure embedded in an interconnect dielectric material layer, and wherein the bottom electrode structure has a bottommost surface that is entirely in direct physical contact with the electrically conductive structure; (and) oxidized metal particles of the upper conductive material located on an outermost sidewall of the first MTJ pillar, in combination with the additionally claimed features.
In Re claims 15, 16, 18, 20 and 21, they are allowed due to their dependence from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892